DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 04/15/2021.
The application has been amended as follows: 

Regarding claim 3, the phrase “a spring antenna” in line 2 has been replaced with –a coil-shaped spring antenna--. 

Regarding claim 3, the phrase “the RFID tag” in line 9 has been replaced with –the RFID chip--.

Regarding claim 3, the phrase “the spring antenna” in line 3 has been replaced with –the coil-shaped spring antenna--.

Regarding claim 5, the phrase “the coil-shaped spring” in line 2 has been replaced with –the coil-shaped spring antenna--.

Regarding claim 6, the phrase “side-wall rubber” in line 2 has been replaced with –a side-wall rubber--. 



Regarding claim 8, the phrase “side-wall rubber” in line 2 has been replaced with –a side-wall rubber--.   

Reasons for Allowance
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “filling rubber only inside the coil-shaped spring antenna of the electronic component, wherein air is not left in the spring antenna between the antenna and the rubber filled inside the antenna; interposing, between two rubber sheets, the electronic component having the coil- shaped spring antenna into which the rubber was filled”.
Regarding claim 3, no prior art of record is considered to teach or suggest the combination of limitations of claim 3. In particular, the limitations “filling, in the electronic component which includes the coil-shaped spring antenna and the RFID chip, rubber only inside the coil-shaped spring antenna of the electronic component; and interposing the electronic component which includes the coil-shaped spring antenna in which the rubber was filled and the RFID chip between the two rubber sheets … wherein air is not left in the coil-shaped spring antenna between the antenna and the rubber filled inside the antenna”.
Regarding claim 4, no prior art of record is considered to teach or suggest the combination of limitations of claim 4. In particular, the limitations “filling rubber only inside the coil-shaped spring antenna of the electronic component; interposing, between two rubber sheets, the electronic component 
The closest prior art is considered to be Dunn et al. (WO 99/29523) (of record), Incavo (US 2010/0212791) (of record), Cho et al. (US 2019/0300680) (of record), Destraves et al. (US 2019/0341673), Hotaling et al. (US 2012/0091209), Kish et al. (US 2006/0022893), and Masuji (GB 439,192). 
Dunn, Incavo and Cho disclose the claim limitations as discussed in the previous office action of record. However, Dunn does not disclose filling rubber inside of the coil-shaped antenna. Rather, Dunn discloses that the coil-shaped antenna is wound around a core (Fig. 6). Thus, the rubber cannot be filled inside of the antenna in an air-tight manner if the antenna is instead being wound onto a core that already exists. Also, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Dunn in order to provide filling the rubber into the coil instead of winding the coil around the rubber core because it would substantially and materially alter the intended operation and functionality of Dunn.  
Moreover, Incavo and Cho were relied upon in order to teach interposing an electronic component with an antenna between two rubber sheets before being set into a tire. Similarly, Destraves (Figs. 1-3) and Hotaling (Figs. 1-3) also teach providing an electronic component with a coil-shaped antenna between two rubber sheets. However, these cited references do not teach or suggest filling rubber inside of the coil-shaped antenna before it is interposed between the two rubber sheets. 
Kish teaches a composite antenna for a tire, wherein the coil-shaped antenna (Figs. 4-5: 32) may be in intimate contact (i.e. wherein no air is left between the two elements) with a polymeric core (Figs. 4-5: 36) ([0008]). However, Kish also teaches helically winding the coil-shaped spring antenna around the core ([0024]), rather than filling the material inside of the coil-shaped spring antenna, as Dunn does.
Masuji teaches providing coils within a tread, wherein the coils (Figs. 2-3: 10) are filled with material (Figs. 2-3: 13) before being embedded so that the coils will retain their shape even when the tire 
The prior art of record does not teach or suggest filling rubber inside of a coil-shaped antenna of an electronic component, wherein air is not left in the spring antenna between the antenna and the rubber filled inside the antenna, prior to the antenna being interposed between two rubber sheets, and then subsequently setting the electronic component including the rubber filled antenna that is interposed between the two rubber sheets into a tire, nor would one of ordinary skill in the art before the effective filing date have found it obvious to provide such modifications to the prior art of record in order to achieve the claimed limitations without a proper motivation or teaching to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749